 

 

 

 

 

 

 

 

USDC L Et yo ie met
Ph
,
UNITED STATES DISTRICT COURT FILET | i
SOUTHERN DISTRICT OF NEW YORK i
mr rrr er rrr rrr re rer eres Xx , MAS TPete6~ y
A S, a minor child by and through Parent and Guardian : " nar eserena
Rachel Rosenbaum, :
: ORDER
Plaintiff, :
: 19 Civ. 11566 (GBD)
-against- :
THE UNION OF ORTHODOX JEWISH :
CONGREGATIONS OF AMERICA, INC., a/k/a The:
Orthodox Union, et al, :
Defendants. :
wee ew te ete em ee ee ee eee ee ee x

GEORGE B. DANIELS, United States District Judge:

The April 28, 2020 conference is adjourned to August 4, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020
Susy b Dow.

YOR B. DANIELS
United States District Judge

 

 

 
